JONES, J.
Five coparceners entered into an amicable partition of land descended from a common ancestor. The land was surveyed and divided into tracts of equal area, but of unequal value. By arrangement of the heirs, each of them could bid for a farmhouse or homestead located upon one of the tracts and the highest bidder was to have a quit claim deed therefor from the other heirs. It was not agreed by nor was it within the contemplation of the heirs that this building was to be removed. After competitive bidding, one coparcener, C. H., bid $2975.00 for the homestead, and received from the others a quit claim deed therefor. This sum was equally distributed among . the several coparceners — mutual releases were executed for the other four tracts taken by the other heirs.
HELD: To the extent of one-fifth of said tract selected by her, C. H., took title by descent, which upon her dying intestate, passed under Section 8573, General Code. To the extent of the remaining title acquired by her under the amicable partition as aforesaid, she obtained the title thereto by purchase, which upon her intestacy, passed under the provisions of Section 8574, General Code.
Judgment modified.
Wanamaker, Robinson and Matthias, JJ., concur. Marshall, C. J., Hough and Clark, JJ., dissent.